DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Robert Lodenkamper on 8/4/2022.

In the Claims:

(currently amended) An apparatus for deliver a fluid to an eye of a patient, the apparatus comprising:
	a fluid package comprising a reservoir configured to hold a fluid, an aperture, and a valve member configured to seal the aperture when fluid is not being ejected through the aperture;
	an actuator configured to eject the fluid through the aperture by providing a mechanical vibration to the valve member and /or to a wall of the reservoir;
	wherein the fluid package comprises a resilient diaphragm configured to hold a tip of the valve member in engagement with the aperture when fluid is not being ejected through the aperture;
	wherein the valve member is affixed to the resilient diaphragm;
	
	wherein the actuator provides the mechanical vibration by driving motion of a connecting member connecting the actuator to the valve member.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim 1 as amended recites “a connecting member” for “connecting the actuator to the valve member”. The term “connecting member” is interpreted as any structure capable of connecting the valve and actuator and being driven by said actuator in the same manner as elements 412 and 414 of Fig. 4 of Applicant’s specification (e.g. members or cylinders as described on Page 16, line 24 - Page 17, line 5, as well as know equivalents thereof.)

Allowable Subject Matter
Claims 1-11 and 13-14 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art drawn to Cater (US 2010/0072302 A1), fails to show or make obvious the claimed combination of elements, particularly the limitations as set for in claim 1, which recites features not taught or suggested by the prior art.
In the instant case, Cater does not explicitly teach the fluid package comprising a resilient diaphragm to hold a tip of the valve member, or the actuator provides the mechanical vibration by driving motion of a connecting member. Rather, Cater appears to use an actuator to create a change in pressure in a body of fluid, which then in tern actuates the valve member of cater (Paragraph 29).
Laidler (US 2018/0229247 A1) does teach a resilient diaphragm to hold a tip of a valve member (Fig. 1), but does not disclose the actuator providing mechanical vibration by driving motion of a connecting member connecting the actuator to the valve member.
While the connecting member may be found in references such as Ciardella (US 2016/0129467 A1) in the form of an impact element (Fig. 1, element 310; Abstract), said device does not comprise a valve member configured to seal the aperture when fluid is not being ejected through the aperture. Further, incorporation of the driving member of Ciardella would appear to be nonobvious as there is no indication of medical use or of vibration.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion


	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALESSANDRO R DEL PRIORE whose telephone number is (571)272-9902. The examiner can normally be reached Monday - Friday, 8:00 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALESSANDRO R DEL PRIORE/Examiner, Art Unit 3781                                                                                                                                                                                                        
/PHILIP R WIEST/Primary Examiner, Art Unit 3781